Citation Nr: 0601743	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for asbestosis.

3.  Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office of the Department 
of Veterans Affairs (VA), which denied the veteran service 
connection for a back condition, asbestosis, and emphysema.  
Jurisdiction of the veteran's appeal was subsequently 
transferred to the Cleveland, Ohio Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge via videoconference technology in August 2005.  A 
transcript of the hearing is of record.

During the veteran's August 2005 Board hearing, he raised the 
issue of entitlement to service connection for hearing loss.  
This issue is referred to the RO for further development and 
adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board also notes that during the veteran's August 2005 
Board hearing, he testified that he received treatment from 
the Huntington, West Virginia VA Medical Center approximately 
every three to six months for his back condition, emphysema, 
and asbestosis.  However, review of the veteran's claims 
folder reveals that his VA outpatient medical records from 
March 2003 to the present are not of record.  Therefore, 
these records should be obtained and associated with the 
veteran's claims folder.

Further, the Board notes that during the veteran's August 
2005 Board hearing, he testified that he received treatment 
from a private chiropractor some time in the 1980's.  The 
veteran has not signed a release form and these records have 
not been requested from this chiropractor.  Therefore, the RO 
should send the veteran a release form and, once signed, 
request these records from the private chiropractor.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and dates of treatment of all 
medical care providers, VA or private, 
which have treated him for his back 
condition, emphysema, and asbestosis 
since discharge from service.  After the 
veteran has signed the appropriate 
releases, those materials not currently 
of record should be obtained and 
associated with the claims folder.  Of 
particular interest are the records from 
the private chiropractor referenced 
during the veteran's August 2005 Board 
hearing.  In addition, the veteran's VA 
outpatient medical records from March 
2003 to the present should be obtained 
and associated with the claims folder.  
All attempts to procure these records 
should be documented in the file.  If the 
RO cannot obtain these records, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit the 
records for VA review.

2.  The veteran is requested to provide 
the documentation associated with the 
settlement he received from either Dayton 
Malleable Corporation or AmCast 
Industrial as a result of a settlement 
reached in an asbestos lawsuit.  The 
information should include any admissions 
made by the veteran and the company 
regarding his exposure to asbestos as 
well as medical evidence presented during 
that lawsuit.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

